This is an appeal from the district court of Oklahoma county involving *Page 533 
the recovery of the 1928 taxes paid under protest.
The defendant in error in this case is the same Mr. Walker who was the representative of the Tradesmen's National Bank who testified in the trial court in the case of E.B. Bonaparte, County Treasurer, et al. v. Tradesmen's National Bank,175 Okla. 530, 53 P.2d 1106, this day decided by this court. The evidence in the Tradesmen's National Bank Case, supra, was introduced as evidence in this case. The facts and the legal conditions are the same in both cases, and, therefore, our determination here is controlled by the Tradesmen's National Bank Case, supra.
Paragraphs 1, 2, 3, and 4 of, the syllabus in the Bonaparte v. Tradesmen's National Bank Case, supra, are adopted as paragraphs 1, 2, 3, and 4 of the syllabus here and the cause is reversed and remanded, with instructions to dismiss.
McNEILL, C. J., and BAYLESS, CORN, and GIBSON, JJ., concur.